DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has chosen to draft claims 13 and 14 as apparatus for executing the method of claim 1.  It is unclear if such reference is supposed to include every structural element from the method claim or is supposed to be a shortcut method of providing antecedent basis for the elements in claims 13 and 14.  It is unclear if infringement would require using the structural elements of claims 13 or 14, or for using the structural elements of claims 13 or 14 and performing the method steps of claim 1.  Please see MPEP section 2173.05(p)(II).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
It appears that applicant intended claim 18 to depend upon claim 3, but such is speculation by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 12, 13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (2013/0277892 A1: figure 1; paragraph 18, 20-27, 37 and 38) taken together with Cochran et al (7,425,296: figures 12A and 12B; and column 7, lines 11-64) and Plantamura (2010/0089906 A1: paragraphs 4, 8, 26 and 36-39).
Hahn discloses a process and apparatus for blow molding containers from molded preforms, the method comprising: feeding preforms from a storage container (15) to a conveying device (2) having mandrels for engaging the mouths of the preforms (paragraph 18) for transferring the preforms through a heating device (4) and then a subsequent blow molding device (6).  The apparatus has a first diverting mechanism (22) which takes partially heated preforms from the production stream due to synchronization problems with the remainder of the apparatus/process.  These preforms can be re-used if they are below a critical threshold temperature (paragraphs 23 and 24).  A further diversion device (24) removes preforms after being heated completely in the heating device to be destroyed.  It is noted that the first diversion device (22) is part way through the heating device and the further diversion device is located after the heating device.  The reference does not disclose using a monochromatic emitter or a heating cavity.
Cochran et al disclose a method and apparatus for manufacturing containers by blow molding heated preforms wherein a plurality of emitters are arranged along a conveyor to heat preforms with electromagnetic radiation as illustrated in figures 12A and 12B.  The reference further discloses tailoring the laser source to the absorption characteristics of the plastic of the preforms.
Plantamura discloses uses monochromatic laser sources to heat preforms to be blow molded.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process and apparatus of Hahn by using a heating cavity having a plurality of emitters to heat a process stream of preforms in a blow molding process as disclosed by Cochran et al because such was a well-known manner of efficiently heating preforms in a continuous process.  It would have been further obvious to modify the process and apparatus of Hahn by using a monochromatic source of radiation as disclosed by Plantamura for the purpose of matching the absorption characteristic of the plastic material which makes up the preform for the purpose of efficient heating of the molding material.
Allowable Subject Matter
Claims 3-8, 11, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 3 none of the prior art of record teaches or suggests the method of claim 1, wherein the cold captive preforms and the hot captive preforms are ejected from the production stream using a common ejection device.  Hahn discloses two ejection devices for cold and hot preforms.
In regards to claim 5, none of the prior art discloses or suggests the method of claim 2 wherein the cold preforms are ejected from the production stream upstream of the heating cavity.  Hahn has a blocking device for stopping flow of preforms to the heater.
In regards to claim 6, none of the prior art of record teaches or suggests the method of claim 1, wherein the cold captive preforms are ejected from the production stream downstream of the heating cavity.  Hereagain, preforms are either stopped or removed part way through the heater by Hahn.
In regards to claim 11, none of the prior art of record teaches or suggest the process of claim 1 wherein a portion of the cold captive preforms oriented towards the recycling stream are destroyed and the material is re-used to produce new preforms.  Hahn discloses reusing some the partially heated preforms to make container, but does not suggest grinding to maintain a percent regrind in the feedstock.
In regards to claim 14, none of the prior art teaches or suggests a container production installation having a common device for ejecting captive preforms and a device for selectively sorting the preforms ejected by the common ejector device toward a recycling stream or toward a reject stream.  Hahn discloses two ejection stations and does not disclose a sorting device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        5/9/2022